DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on September 15, 2022 is acknowledged. Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor and compression mechanism of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 4, under “Reference numerals:”, the liquid reservoir is denoted as item “3”, however on page 5, the “air outlet tube” is denoted as item “3” which is also reflected in figure 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an upper surface of the partition plate is restricted by the plurality of annular protrusions” renders the claim indefinite. In this instant it is unclear as to the meaning of the word “restricted” as it relates to the annular protrusions and the upper surface of the partition plate. Is “restricted” related to movement of the partition plate in a particular direction or for some other purpose. For examination purposes, the Examiner will interpret the word “restricted” to mean restricted with respect to movement.
Claim 3 recites the limitation “wherein: a bent end is arranged on an outer peripheral edge of the limit plate and matches with the inner peripheral wall of the barrel” which renders the claim indefinite. Since the inner peripheral wall of the barrel is not defined to have a bend end, it is not clear as to how  the inner peripheral wall of the barrel would match the limit plate. 
Claim 4 recites the limitation “the upper surface of the partition plate is restricted by the first annular protrusion, a terminal tip of the bent end is restricted by the second annular protrusion, and an upper surface of the limit plate is restricted by the third annular protrusion” renders the claim indefinite. In this instant it is unclear as to the meaning of the word “restricted” as it relates to the cited components. For examination purposes, the Examiner will interpret the word “restricted” to mean restricted with respect to movement. 
Claim 5 depends upon rejected claim 2.
Claim 10 recites the limitation “compression mechanism” which renders the claim indefinite. After a review of the instant specification, the compression mechanism is only defined as being disposed inside the housing  and coupled to an outer end of the air outlet tube 3. The instant specification does not give any other details as to what the structure of the compression mechanism is, therefore it is not clear as to what structure constitutes the compression mechanism. For examination purposes, the Examiner will interpret the compression mechanism to be a structure that interact with the air coming from the liquid reservoir. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henton et al. (US 4125469 A).
In regard to claim 1, Henton discloses a liquid reservoir (1, Fig. 1) comprising: 
a barrel (2, Fig. 1) having an air inlet  (see annotated Fig. 1 below) at an upper end of the barrel (2) and an air outlet (see annotated Fig. 1 below) at a lower end of the barrel (2);
an air inlet tube (13, Fig. 1) coupled to the air inlet;
an air outlet tube (12, Fig. 1) coupled to the air outlet; and
a valve (valve assembly 3 and 4, Fig. 1) arranged in the barrel (2), the valve comprising: 
a partition plate (See the annotated figure below, assembly 4, Fig. 1) arranged in the barrel (2), an outer periphery of the partition plate (outwardly extending flange, see the annotated figure below) being coupled to an inner peripheral wall of the barrel (2) to divide an internal space of the barrel (2) into an air inlet chamber (see annotated Fig. 1 below) in communication with the air inlet and an air outlet chamber (11, Fig. 1) in communication with the air outlet, and the partition plate having a valve hole (24, Fig. 1, in this case, the bottom valve 62 and the partition plate has identical structural configuration as the top valve 62 and plate 22; See col. 2, lines 67-68), communicating the air inlet chamber with the air outlet chamber (Col. 3, lines 17-41, air flow denoted by arrows in Fig. 1); and 
a limit plate (22 of valve assembly 3, Fig. 1) arranged in the air outlet chamber (11) and at least partially spaced apart from the partition plate (22 as shown in Fig. 1), an outer periphery of the limit plate (22) being coupled to the inner peripheral wall of the barrel (via outwardly extending flange 23), and the limit plate (22) having a connection hole  (24, Fig. 1) and a guide hole (receiving opening for shaft 27, Fig. 1 and 2, Col. 3, lines 27-30).

    PNG
    media_image1.png
    798
    817
    media_image1.png
    Greyscale

In regard to claim 6, Henton disclose the liquid reservoir according to claim 1, and further disclose wherein the limit plate  (22) has an annular recess that extends for the base of the limit plate to the edge of the outwardly extending flange (23) as shown in Figs. 1 and 2. 
In regard to claim 7, Henton disclose the liquid reservoir according to claim 1, wherein the valve further comprises a valve core assembly (15, Figs. 1-2), and the valve core assembly (15) comprises: 
a guide block (28, Figs. 1 and 2) having a part (shaft 27, Figs. 1 and 2) movably arranged between the partition plate and the limit plate and having an end movably fit in the guide hole (receiving opening for shaft 27, Fig. 1 and 2, Col. 3, lines 27-30); 
a spring (29, Fig. 2) arranged between the partition plate and the guide block (26) and configured to push the guide block (28) toward the limit plate (Col. 3, lines 31-33); and 
a valve plate (26, Fig. 2) mounted on the guide block (38, Fig. 1) and configured to selectively close and open the valve hole (24), see Col. 3, lines 30-36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Henton et al. (US 4125469 A) in view of Tsukada (JP H0730972 B2).
In regard to claim 2, Henton disclose the liquid reservoir according to claim 1, but does not expressly disclose the barrel has a plurality of protrusions formed on an inner wall of the barrel, an upper surface of the partition plate is restricted by the plurality of annular protrusions, and the limit plate is positioned by the plurality of annular protrusions or by the plurality of annular protrusions and the partition plate.
Tsukada in the same field of endeavor, discloses a liquid reservoir (1, Figs. 3) comprising a barrel (11, Figs. 2-3) having a plurality of protrusions (7 and 8, Figs. 2-3) formed on an inner wall (11a, Fig. 3) of the barrel (11), an upper surface of a support plate (5, Figs. 2-3) is restricted by the plurality of annular protrusions (7, 8), and a second support plate (5, Fig. 3) is positioned by the plurality of annular protrusions (7, 8) (See the annotated figure below).
 Since the partition plate and the limit plate of Henton, both abuts an inner wall (11a, Fig. 3) of the barrel (11) in an engaging matter, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the end portions of the partition plate and the limit plated to engage the inner wall of the barrel as taught by Tsukada for the purpose of providing a secure connection of the plates to the inner wall. 

    PNG
    media_image2.png
    665
    916
    media_image2.png
    Greyscale

In regard to claim 3, the modified Henton disclose the liquid reservoir according to claim 2, wherein Henton further disclose wherein: a bent end (outwardly extending flange 23)  is arranged on an outer peripheral edge of the limit plate and matches with the inner peripheral wall of the barrel (2, shown in Fig. 1). 
Tsukada  discloses the plurality of annular protrusions (7 and 8 as discussed above) comprise a first annular protrusion (7) and a second annular protrusion (8); and
as modified in claim 2 above, the upper surface of the partition plate (see annotated figure 1 above, assembly 4, Fig. 1) is restricted by the first annular protrusion (7), a terminal tip of the bent end (23) abuts against the partition plate, and a lower surface of the limit plate (22) is restricted by the second annular protrusion (8), see Fig. 2 of Tsukada above. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the end portions of the partition plate and the limit plated to engage the inner wall of the barrel and being restricted by the protrusions as taught by Tsukada for the purpose of providing a secure connection of the plates to the inner wall.
In regard to claim 4, the modified Henton disclose the liquid reservoir according to claim 2, wherein: Henton teaches a bent end (outwardly extending flange 23) is arranged on an outer peripheral edge of the limit plate  (22 of valve assembly 3, Fig. 1) and fits against the inner peripheral wall of the barrel (2), see Fig. 1 above. 
Tsukada  discloses the plurality of annular protrusions (7 and 8) comprise a first annular protrusion (7), a second annular protrusion (8), and a third annular protrusion (7, the third protrusion supporting a second plate, Tsukada show two sets of protrusions, wherein each set has a protrusion denoted by 7 and 8) between the first annular (7) protrusion and the second annular protrusion (8), see figure 3 above; and 
as modified the upper surface of the partition plate (see annotated figure 1 above, assembly 4, Fig. 1) is restricted by the first annular protrusion (7), a terminal tip of the bent end (23) is restricted by the second annular protrusion (8), and an upper surface of the limit plate (22) is restricted by the third annular protrusion (7) see Fig. 2 of Tsukada above. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the end portions of the partition plate and the limit plated to engage the inner wall of the barrel and being restricted by the protrusions as taught by Tsukada for the purpose of providing a secure connection of the plates to the inner wall.
In regard to claim 5, the modified Henton disclose the liquid reservoir according to claim 2, wherein Henton further disclose: 
a filter screen holder (16) arranged within the chamber and and a filter screen (5) mounted on the filter screen holder (See fig. 1 of Henton), but does not explicitly teach the filter screen holder arranged within the air inlet chamber and fixed between the plurality of annular protrusions.
However, Tsukada teaches a filter screen holder (41/42, Fig. 3) arranged within the air inlet chamber (see fig. 3 of Tsukada) and fixed between the plurality annular protrusions (7 and 8, Fig. 3 of  Tsukada); and a filter screen (5, Fig. 1 of Henton) mounted on the filter screen holder (fig. 3). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the filter and filter holder of Henton by positioning it within the air inlet chamber, in view of the teachings of Tsukada for the purpose of filtering the fluid prior to reaching into the valves so as to prolong the life of the valves. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Henton et al. (US 4125469 A) in view of Dreiman et al. (US 6092284 A).
In regard to claim 10, Henton discloses the liquid reservoir according to claim 1, but does not expressly disclose a compressor, comprising a housing, a motor, a compression mechanism, and a liquid reservoir being arranged outside the housing and coupled to the compression mechanism by the air outlet tube.
Dreiman et al. disclose compressor (56, Fig. 6), comprising a housing (57, Fig. 6), a motor (76, Fig. 6), a compression mechanism (78, Fig. 6), and a liquid reservoir (20, Fig. 6) arranged outside the housing (57) and coupled to the compression mechanism (78) by the air outlet tube (48, Fig. 6).
 Since liquid reservoirs were conventionally attached to compressors for providing filtered air, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the liquid reservoir of Henton by employing the reservoir into the compression system of  Dreiman as a simple substitution to yield predictable results.  

    PNG
    media_image3.png
    754
    620
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763